Name: Council Regulation (EEC) No 3409/89 of 23 October 1989 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Morocco, Tunisia or Egypt (1990)
 Type: Regulation
 Subject Matter: Africa;  tariff policy
 Date Published: nan

 15. 11 . 89 Official Journal of the European Communities No L 329/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3409/89 of 23 October 1989 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Morocco, Tunisia or Egypt (1990) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Cooperation Agreements between the European Economic Community of the one part and the Kingdom of Morocco ('), the Republic of Tunisia (2) and the Arab Republic of Egypt (3) of the other part, as supple ­ mented by the Additional Protocols thereto (4) (*) (6), provide for the opening by the Community of Community tariff quotas for :  39 000 tonnes and 98 000 tonnes of new potatoes falling within CN code ex 0701 90 51 originating in Morocco and Egypt respectively (1 January to 31 March),  31 556 tonnes of tomatoes, fresh or chilled, falling within CN code ex 0702 00 10 originating in Morocco (1 January to 28 February),  4 524 tonnes of onions, fresh or chilled, falling within CN code ex 0703 10 11 or ex 0703 10 19 originating in Egypt (1 to 15 May),  4 900 tonnes of onions falling within CN code 0712 20 00 , originating in Egypt,  8 700 tonnes of peas and immature beans of the | species Phaseolus spp., in pod, prepared or preserved, falling within CN codes 2004 90 50, 2005 40 00 and 2005 59 00, originating in Morocco, and  8 250 tonnes and 4 300 tonnes of apricot pulp falling within CN code ex 2008 50 91 , originating in Morocco and Tunisia respectively ; Whereas, however, the Cooperation Agreement with the Republic of Tunisia provides that certain prepared and preserved sardines falling within CN codes ex 1604 13 10 or ex 1604 20 50 originating in Tunisia may be imported into the Community free of duty ; whereas the detailed arrangements must be fixed by an Exchange of Letters between the Community and Tunisia ; whereas, since that Exchange of Letters has not yet taken place, the Community arrangements which applied in 1989 should be renewed until 31 December 1990 ; whereas a duty-free Community tariff quota of 100 tonnes should therefore be opened ; Whereas, within the limits of these tariff quotas, customs duties are to be phased out over the same periods and at the same rates as provided for in Articles 75, 243 and 268 of the Act of Accession of Spain and Portugal ; whereas the quota duty applicable in 1990 is to be 54,5 % of the basic duty with respect to onions, fresh or chilled, 37,5 % of the basic duty with respect to new potatoes, dried onions, peas and immature beans of the species Phaseolus spp., in pod, prepared or preserved and apricot pulp and 35 % of the basic duty with respect to tomatoes, fresh or chilled ; Whereas the quota duty applicable in 1990 to onions falling within CN code 0712 20 00 is to be 3,7 % until the erga omnes quota of 12 000 tonnes at 10 % provided for in Regulation (EEC) No 3380/89 Q is exhausted ; whereas, if and when the latter is exhausted, a preferential duty of 6 % is to apply ; Whereas, however, Council Regulation (EEC) No 3189/88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco (8) and Council Regulation (EEC) No 2573/87 of 1 1 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Egypt and Tunisia on the other (') provide that Portugal shall defer until 31 December 1990 the application of preferential arrangements for fruit and vegetable products covered by Regulation (EEC) No 1035/72 (10), as last amended by Regulation (EEC) No 1 1 19/89 (") ; whereas the provisions of this Regulation concerning the tariff quotas laid down for the products covered by that Regulation therefore apply only to the Community excluding Portugal ; whereas the Community tariff quotas in question should therefore be opened for 1990 ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied (') OJ No L 264, 27. 9 . 1978, p. 2. f) OJ No L 265, 27. 9 . 1978, p. 2. (3) OJ No L 266, 27. 9. 1978, p. 2. (4) OJ No L 224, 13 . 8 . 1988, p. 17. O OJ No L 297, 21 . 10 . 1987, p. 36. (*) OJ No L 297, 21 . 10 . 1987, p. 11 . O OJ No L 326, 11 . 11 . 1989, p . 2. if) OJ No L 287, 20. 10. 1988, p . 1 . 0 OJ No L 250, 1 . 9. 1987, p . 1 . H OJ No L 118, 20. 5 . 1972, p . 1 . (") OJ No L 118, 29 . 4. 1989, p . 12 . No L 329/2 Official Journal of the European Communities 15. 11 . 89 Economic Union, any operation concerning the adminis ­ tration of quotas may be carried out by any member of that Union, consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas the necessary measures should be taken to provide for the effective Community management of the quotas, so that the Member States may draw against the quotas such quantities as they may need, corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; HAS ADOPTED THIS REGULATION : Article 1 1 . (a) The customs duties applicable to imports into the Community of the products listed below originating in Morocco, Tunisia or Egypt shall be suspended at the levels, during the periods and within the limits of the Community tariff quotas shown below : Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Order No CN code (a) (b) Description Origin Quota volume in tonnes Rate of duty (%) Applicable in 0 ) (2) (3) (4) (5) (6) (7) 09.1115 09.1705 ex 0701 90 51 New potatoes, from 1 January to 31 March 1990 Morocco Egypt 39 000 98 000 5,6 5,6 Community as at present constituted 09.1117 ex 0702 00 10 Tomatoes, fresh or chilled, from 1 January to 28 February 1990 Morocco 31 556 1,9 minimum ECU 0,3/100 kg net Community excluding Portugal 09.1703 ex 0703 10 11 ex 0703 10 19 Onions, fresh or chilled, from 1 to 15 May 1990 Egypt 4 524 6,5 Community excluding Portugal 09.1701 0712 20 00 Dried onions, whole, out or sliced, but not further prepared, from 1 January to 31 December 1990 Egypt 4 900 3,7 Community as at present constituted 09.1201 ex 1604 13 10 ex 1604 20 50 Prepared or preserved sardines of the species Sardina pilcbardus, from 1 January to 31 December 1990 Tunisia 100 Free Community as at present constituted 09.1119 2004 90 50 2005 40 00 2005 59 00 Peas (Pisum sativum) and immature beans of the species Phaseolus spp. in pod, prepared or preserved otherwise than by vinegar or acetic acid, whether or not frozen, from 1 January to 31 December 1990 Morocco 8 700 9 Community as at present constituted 09.1105 09.1203 ex 2008 50 91 Apricot pulp, not containing added spirit or sugar, in immediate packings of a net content of 4,5 kg or more, from 1 January to 31 December 1990 Morocco Tunisia 8 250 4 300 6,3 6,3 Community as at present constituted (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than indicative value, the preferential scheme being determined, within the context of this table by the application of the CN code. Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (b) Taric codes appear in the Annex. 15. 11 . 89 Official Journal of the European Communities No L 329/3 (b) Within the limits of the tariff quotas, the Kingdom of Spain shall apply customs duties calculated in accordance with the relevant provisions of Regulations (EEC) No 3189/88 and (EEC) No 2573/87. (c) Within the limits of the tariff quotas for new potatoes, dried onions, prepared and preserved sardines, prepared and preserved peas and beans and apricot pulp, the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the abovementioned Regulations (EEC) No 3189/88 and (EEC) No 2573/87. 2. If and when the erga omnes tariff quota opened by Regulation (EEC) No 3380/89 is exhausted, a preferential duty of 6 % shall apply to the dried onions falling within CN code 0712 20 00 referred to at order number 09.1701 above. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. Article 3 Where an importer enters a product covered by this Regulation under a declaration for free circulation in a Member State and applies to take advantage of the preferential arrangements and that declaration is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration of entry for free circulation, to the extent that the available balance so permits. If a Member State does not use quantities drawn it shall return them to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States accordingly. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 October 1989. For the Council The President H. NALLET No L 329/4 Official Journal of the European Communities 15. 11 . 89 ANNEX TARIC codes Order No CN code TARIC code 09.1115 09.1705 ex 0701 90 51 0701 90 51*10 0701 90 51*20 09.1117 ex 0702 00 10 0702 00 10*50 09.1703 ex 0703 10 11 ex 0703 10 19 0703 10 11*30 0703 10 19*93 09.1201 ex 1604 13 10 ex 1604 20 50 1604 13 10*10 1604 20 50*11 09.1105 09.1203 ex 2008 50 91 2008 50 91*20